DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-11 are pending.

Claims 1-11 readable upon contacting immune cells with trichostatin A as a histone deacetylase (HDAC) inhibitor are under consideration in the instant application.  

3.	The following rejection remains.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over by U.S. Pat. 8,906,682 (of record) in view of Villagra et al. (Oncogen, 2010 vol. 29:157-173, of record) for the reasons set forth in the office action mailed on 2/1/21.



For Tcell preparations, the ‘682 patent teaches T cells are selected by either positive or negative selection using surface marker such as CD4, CD25, FoxP3 (col. 27-28) and use of CD4+, CD8+ or regulator T cells are taught (see col. 27, 33).  Note T cells are prepared using polystyrene beads or administered in patient (examples) and claims 69-70 reciting in vitro or in vivo are included in this rejection.  Ex vivo or in vivo modifications are taught (col. 30). 

Moreover, the ‘682 patent teaches the CAR comprises extracellular domain having an antigen recognition site and intracellular signaling (col. 9-10) and combines various therapeutic proteins (col. 20).  Given that the bone marrows from healthy individuals have been collected (col. 40) for transplantation and autologous T cells are embodied (col. 3-4), claims 9-10 reciting autologous and allogeneic to a recipient are included in this rejection.

The disclosure of the ‘682 patent differs from the instant claimed invention in that it does not teach contacting Trichostatin A with T cells as in claims 1-2 of the instant application. 

Villagra et al. teaches that HDAC plays important roles in immunity as well as cancer therapy.  The HDAC plays role in pro/anti-inflammatory cytokine regulations and immunological signaling (p. 159-163).  Further, trichostatin plays role in cancer therapy (p. 167-168) as T cell populations such as CD4+ cells in adoptive transfer for cancer therapy and signal of CD4 + for induction of promoter Foxp3 is critical.   The results have important implications for delineating Tcell development, differentiation and consequence for epigenetic regulation (p.167).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat T cells with trichostatin A as in Villagra et al reference in T cell modification for expressing CAR as taught by the ‘682 patent.   



From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 6/30/21 has been fully considered but they were not persuasive.

Applicant has asserted that there is no motivation to combine the references.  Applicant has further asserted that the HDAC inhibitors are known at the time of the ‘682 patent but excluded from using them.

However, whether the ‘682 patent had refrained HDAC inhibitors from using or not, the Villagra reference taught the motivation to combine the use of HDAC inhibitors (p. 167) in cancer treatment as well as the modulation of immune response (p. 163).  IN addition, the ‘682 patent teaches immunomodulation of CAR with CD19, CD4, CD8, CD28 or CD3 (col. 6, Fig. 4, co. 22-25) in regulations of cytokine and immunological pathways involving TNFr and/or NFkb in light of Villagra reference (p. 163-167).  The motivation to use HDAC inhibitor was provided from Villagra reference, the combination of the references remains obvious. The rejection is maintained herein.

6.	No claims are allowable.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
August 17, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644